     3:14-cr-30036-SEM-TSH # 93    Page 1 of 23                                   E-FILED
                                                      Wednesday, 20 May, 2020 03:58:29 PM
                                                             Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 14-cr-30036
                                         )
NICOLE SCHNEIDER,                        )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Nicole Schneider’s Amended

Motion for Compassionate Release (d/e 90) requesting a reduction

in her term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On February 23, 2015, Defendant pled guilty to the lesser-

included offense of conspiracy to possess a mixture or substance

containing a detectable amount of methamphetamine with the

intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and 846.

On July 22, 2015, the Court sentenced Defendant to five years’

probation.


                              Page 1 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 2 of 23




     On April 10, 2017, the Court revoked Defendant’s term of

probation because Defendant possessed marijuana and failed to

provide random urine specimens as directed. The Court imposed a

sentence of time served—one day—and three years of supervised

release.

     Less than a month later, on May 4, 2017, the Court revoked

Defendant’s term of supervised release because Defendant

possessed marijuana and morphine. The Court sentenced

Defendant to 10 months’ imprisonment and 3 years of supervised

release. Defendant’s supervised release recommenced on February

9, 2018.

     On November 12, 2019, the Court again revoked Defendant’s

term of supervised release after Defendant failed to successfully

complete substance abuse treatment, failed to provide a urine

sample as directed, and failed to successfully complete cognitive

therapy. The Court sentenced Defendant to nine months’

imprisonment with no additional term of supervised release to

follow. Defendant is currently serving her sentence at the Family

Guidance Center in Springfield, Illinois, and has a projected release

date of September 10, 2020. Memorandum (d/e 91), at 1-2.


                             Page 2 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 3 of 23




     On May 8, 2020, Defendant filed a pro se motion for

compassionate release (d/e 88) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 14, 2020, after the Federal Public Defender’s

Office was appointed to represent Defendant, an Amended Motion

for Compassionate Release was filed. Defendant requests

compassionate release due to her pregnancy, her health issues, and

the COVID-19 pandemic. Defendant is seven months’ pregnant and

claims to suffer from asthma and hypogammaglobulinemia, an

immune system disorder. Defendant also requests that the Court

waive the exhaustion requirement set forth at 18 U.S.C. §

3582(c)(1)(A). Defendant acknowledges that there are no reported

cases of COVID-19 at the Family Guidance Center. See Motion (d/e

90), at 19.

     If released from custody, Defendant will reside at her parents’

house in Morrisonville, Illinois. The United States Probation Office,

in a Memorandum (d/e 91) addressing Defendant’s request for

compassionate release, concludes that Defendant’s parents’ house

appears to be a suitable residence for Defendant.

     Defendant is pregnant, and her estimated due date is July 27,

2020. Memorandum, at 1. On April 1, 2020, she was transferred


                             Page 3 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 4 of 23




from the satellite camp adjacent to FCI Greenville to the Family

Guidance Center so that she could participate in the Mothers and

Infants Together (MINT) program. Id. at 1-2. A few days before her

transfer, Defendant tested negative for COVID-19. Id. at 2.

Defendant has not made a request to the BOP for compassionate

release. Id.

     According to records that the United States Probation Office

received from the BOP, Defendant suffers from allergy-induced

asthma that is controlled with the use of an inhaler. Id. The

records received from the BOP did not confirm that Defendant

suffers from hypogammaglobulinemia.

     On May 19, 2020, the Government filed a Response to

Defendant’s Motion for Compassionate Release (d/e 92). Despite

having “serious concerns about an immediate transfer to an

environment in which [Defendant] is pregnant and without any type

of supervision from the justice system,” the Government does not

oppose Defendant’s compassionate release motion. Response (d/e

92), at 3.

                            II. ANALYSIS

     Generally, the Court is statutorily prohibited from modifying a


                             Page 4 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 5 of 23




term of imprisonment once it has been imposed. See 18 U.S.C. §

3582(c). However, several statutory exceptions exist, one of which

allows the Court to grant a defendant compassionate release if

certain requirements are met. See 18 U.S.C. § 3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file a motion for compassionate release, but

only after exhausting administrative review of a BOP denial of the

inmate’s request for the BOP to file a motion or waiting 30 days

from when the inmate’s request was received by the BOP, whichever

is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without


                             Page 5 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 6 of 23




     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Here, because Defendant has not made a request to BOP to

file a compassionate release motion on her behalf, the exhaustion

requirement set forth in 18 U.S.C. § 3582(c)(1)(A) has not been

satisfied. Defendant argues that the Court has the authority to

waive compliance with this statutory requirement.

     Below, the Court addresses whether it has jurisdiction to

consider Defendant’s motion, whether the Court can waive the

exhaustion requirement set forth in 18 U.S.C. § 3582(c)(1)(A), and

whether compassionate release is appropriate in this case.

A.   Jurisdiction

     Federal district courts are “courts of limited jurisdiction.”

Exxon Mobil Corp. v. Allapattah Servs. Inc., 545 U.S. 546, 552

(2005). Without jurisdiction, this Court cannot hear Defendant’s

request for compassionate release. See Henderson ex rel.


                             Page 6 of 23
      3:14-cr-30036-SEM-TSH # 93   Page 7 of 23




Henderson v. Shinseki, 562 U.S. 428, 434 (2011).

      An important distinction exists as to whether a procedural

rule is a jurisdictional requirement or a claim-processing rule. See

id. (“This question is not merely semantic but one of considerable

practical importance for judges and litigants.”); Reed Elsevier, Inc.

v. Muchnick, 559 U.S. 154, 160 (2010). Therefore, “a rule should

not be referred to as jurisdictional unless it governs a court’s

adjudicatory capacity, that is, its subject-matter or personal

jurisdiction.” Henderson, 562 U.S. at 435. Claim-processing rules

“seek to promote the orderly progress of litigation by requiring that

the parties take certain procedural steps at certain specified times.”

Id.

      The U.S. Supreme Court adopted a “bright-line” test for

deciding when to classify a procedural rule as jurisdictional.

Arbaugh v. Y & H Corp., 546 U.S. 500, 515-16 (2006). The inquiry

is whether Congress has “‘clearly state[d]’” that the rule is

jurisdictional.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145,

153 (2013). “Absent such a clear statement . . . courts should treat

the restriction as nonjurisdictional in character.” Id.

      In United States v. Taylor, the Seventh Circuit, overruling its


                              Page 7 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 8 of 23




own precedent, held that 18 U.S.C. § 3582(c)(2) sets forth a non-

jurisdictional rule. 778 F.3d 667, 671-72 (7th Cir. 2015) (“A district

court has subject-matter jurisdiction to consider a motion for relief

under 18 U.S.C. § 3582(c)(2) regardless of whether the moving

defendant is actually eligible for such discretionary relief.”). Section

3582(c)(2) allows the Court to reduce a term of imprisonment if the

defendant was sentenced based on a sentencing range that was

subsequently lowered by the United States Sentencing Commission.

18 U.S.C. § 3582(c)(2).

     While Taylor did not address § 3582(c)(1)(A), Taylor’s reasoning

is equally applicable to that statutory subsection. The Court finds

that Congress did not “clearly state” in § 3582(c)(1)(A) that the

exhaustion requirement is jurisdictional. Therefore, the Court finds

that the exhaustion requirement found in 18 U.S.C. § 3582(c)(1)(A)

is a claim-processing rule, not a jurisdictional rule. See Henderson,

562 U.S. at 435 (noting that claim-processing rules merely require

“that the parties take certain procedural steps at certain specified

times”); United States v. Haney, 2020 WL 1821988, at *2 (“The

exhaustion requirement provides “who -- the BOP or defendant --

may move for compassionate release and when such a motion may


                             Page 8 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 9 of 23




be made.”).

B.   Waiver of the Exhaustion Requirement

     Although the Court has jurisdiction to hear Defendant’s

motion, Defendant has not met the exhaustion requirement set

forth in § 3582(c)(1)(A). The Court must determine whether it has

the authority to waive the 30-day waiting period of the exhaustion

requirement.

     In the short time the COVID-19 pandemic has wreaked havoc

on this country, many federal judges have considered this issue.

Some judges have found that they have the discretion to waive the

30-day requirement in light of the serious risks associated with

COVID-19. See, e.g., United States v. Scparta, 2020 WL 1910481

(S.D.N.Y. April 19, 2020); United States v. Guzman Soto, 2020 WL

1905323 (D. Mass. Apr. 17, 2020) United States v. Russo, 2020 WL

1862294 (S.D.N.Y. Apr. 14, 2020); United States v. Smith, 2020 WL

1849748 (S.D.N.Y. Apr. 13, 2020); United States v. Bin Wen, 2020

WL 1845104, at *4-7 (W.D.N.Y. Apr. 13, 2020); United States v.

Haney, 2020 WL 1821988, at *1 (S.D.N.Y. Apr. 13, 2020); United

States v. Sawicz, 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020);

United States v. McCarthy, 2020 WL 1698732 (D. Conn. Apr. 8,


                             Page 9 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 10 of 23




2020); United States v. Colvin, 2020 WL 1613943, at *2 (D. Conn.

Apr. 2, 2020); United States v. Perez, 2020 WL 1546422 (S.D.N.Y.

Apr. 1, 2020). Other judges have held that the 30-day requirement

is mandatory, not subject to any exception. See, e.g., United States

v. Cox, 2020 WL 1923220, at *1 (S.D. Ind. Apr. 21, 2020); United

States v. Demaria, 2020 WL 1888910 (S.D.N.Y. Apr. 16, 2020);

United States v. Rensing, 2020 WL 1847782, at *1 (S.D.N.Y. Apr.

13, 2020); United States v. Roberts, 2020 WL 1700032, at *2

(S.D.N.Y. Apr. 8, 2020); United States v. Woodson, 2020 WL

1673253, at *2 (S.D.N.Y. Apr. 6, 2020).

     Equitable exceptions to statutory rules have been recognized

in the past. See Holland v. Florida, 560 U.S. 631, 645-46 (2010)

(noting that “a nonjurisdictional federal statute of limitations is

normally subject to a rebuttable presumption in favor of equitable

tolling”); Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct.

13, 18 n.3 (2017) (reserving on the issue of “whether mandatory

claim-processing rules may be subject to equitable exceptions”

other than waiver and forfeiture). Other circuit courts have

recognized equitable exceptions since the Supreme Court’s decision

in Ross v. Blake, 136 S. Ct. 1850 (2016). See Grewal v. Cuneo


                            Page 10 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 11 of 23




Gilbert & LaDuca LLP, 2020 WL 897410, at *1 (2d Cir. Feb. 25,

2020) (“We have held that Rule 4(a)’s 28-day deadline is not

jurisdictional, but is a ‘claim-processing rule’ and, as such, its

enforcement is subject to waiver, forfeiture, and other equitable

exceptions.”); Fed. Ins. Co. v. United States, 882 F.3d 348, 361 (2d

Cir. 2018) (“Claim-processing rules, much like statutes of

limitations, . . . may be subject to equitable tolling doctrines.”).

     In Ross, the Supreme Court considered the exhaustion

requirements of the Prison Litigation Reform Act (PLRA), which

stated that “no action shall be brought with respect to prison

conditions . . . until such administrative remedies as are available

are exhausted.” 136 S. Ct. at 1856. The Supreme Court held that

the exhaustion of administrative remedies was mandatory because

the statutory language “suggest[ed] no limits on an inmate’s

obligation to exhaust.” Id. As in Ross, the exhaustion requirement

at issue here is imposed by statute, not case law, so the Court has

less authority to recognize exceptions. Id. at 1857 (“[J]udge-made

exhaustion doctrines, even if flatly stated at first, remain amenable

to judge-made exceptions. But a statutory exhaustion provision

stands on a different footing. There, Congress sets the rules—and


                             Page 11 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 12 of 23




courts have a role in creating exceptions only if Congress wants

them to.”) (citation omitted).

     The statutory text of § 3582(c)(1)(A) and the congressional

intent for implementing amendments to that section substantially

differ from the PLRA. With respect to the PLRA, Congress amended

42 U.S.C. § 1997e(a) to make “exhaustion provisions mandatory.”

Historical and Statutory Notes, 42 U.S.C.A. § 1997e (West Supp.

1997). Quite the opposite is true for § 3582(c)(1)(A), as the First

Step Act extended to inmates the ability to file motions for

compassionate release.

     In addition, as recognized in Haney, § 3582(c)(1)(A) is not “an

exhaustion requirement in the traditional sense.” 2020 WL

1821988, at *3. Section 3582(c)(1)(A) does not require the inmate to

fully exhaust BOP procedures before coming to court. The PLRA,

on the other hand, does require complete exhaustion of available

administrative remedies. See Guzman Soto, 2020 WL 1905323, at

*5 (“This alternative to exhaustion suggests that Congress

understood that some requests for relief may be too urgent to wait

for the BOP’s process.”); Haney, 2020 WL 1821988, at *3 (“But the

hybrid requirement in this statute – either exhaust or wait 30 days


                             Page 12 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 13 of 23




– substantially reduces the importance of the first purpose, as it

allows a defendant to come to court before the agency has rendered

a final decision.”). This Court agrees with the reasoning expressed

in Guzman Soto:

     While a court may certainly decline to consider a motion
     where Defendant has not waited thirty days, nothing in
     the statutory scheme suggests that Congress intended to
     preclude the court from exercising judicial discretion and
     to take into account timeliness and exigent
     circumstances related to why the defendant seeks
     compassionate release.

Guzman Soto, 2020 WL 1905323, at *5.

     Mandating the exhaustion requirement in this case and other

cases around the country during the COVID-19 pandemic cannot

be what Congress intended. Based on the House Report for the

First Step Act, the statute is designed to “enhance public safety”

and “make . . . changes to Bureau of Prisons’ policies and

procedures to ensure prisoner and guard safety and security.” H.R.

Rep. 115-699 at 22; see also Scparta, 2020 WL 1910481, at *7.

Denying Defendant’s motion without reaching the merits, only to

order Defendant to make a request to the BOP and wait 30 days,

would frustrate these purposes. In that time, Defendant is at risk

of contracting a deadly illness, causing irreparable harm and


                            Page 13 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 14 of 23




rendering her request for compassionate release futile.

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the 30-day period in all

cases. The decision must be made on a case-by-case basis. In this

case, the Court finds that the 30-day requirement should be

waived. The Court excuses Defendant’s failure to file a request with

the BOP for compassionate release and wait 30 days from the BOP’s

receipt of the request before seeking relief pursuant to 18 U.S.C. §

3582(c)(1)(A).

C.   Eligibility for Compassionate Release

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the factors set forth at 18 U.S.C. § 3553(a), must

determine that “extraordinary and compelling reasons” warrant a

reduction in Defendant’s term of imprisonment and that the

reduction is “consistent with applicable policy statements issues by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).


                            Page 14 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 15 of 23




     1.    Extraordinary and Compelling Reasons for Release

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has established that

extraordinary and compelling reasons warrant a reduction in her

term of imprisonment. The spread of COVID-19 presents

extraordinary and unprecedented challenges for the country and

creates a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a residential reentry

center.

     Defendant suffers from asthma, a condition that increases the

serious risks that COVID-19 presents for Defendant. Indeed, the

CDC has identified asthma as a comorbidity that increases the

likelihood of serious complications from COVID-19. See Interim

Clinical Guidance for Management of Patients with Confirmed

Coronavirus Disease, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed April 24, 2020)


                             Page 15 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 16 of 23




(“Patients in China with no reported underlying medical conditions

had an overall case fatality of 0.9%, but case fatality was higher for

patients with comorbidities: 10.5% for those with cardiovascular

disease, 7.3% for diabetes, and approximately 6% each for chronic

respiratory disease, hypertension, and cancer. Heart disease,

hypertension, prior stroke, diabetes, chronic lung disease, and

chronic kidney disease have all been associated with increased

illness severity and adverse outcomes.”).

     In addition, Defendant has less than four months remaining

on her sentence and is due to give birth in approximately two

months. Defendant’s sentence was imposed for nonviolent

supervised release violations, and Defendant has supportive

parents who are willing to allow Defendant and Defendant’s soon-

to-be-born child to live with them if Defendant is released.

     2.   Sentencing Commission Policy Statements

     A reduction of Defendant’s term of imprisonment is consistent

with the Sentencing Commission’s policy statements. The relevant

policy statement, § 1B1.13 of the Sentencing Guidelines, explains

that a sentence reduction under § 3582(c)(1)(A) may be ordered

where a court determines, “after considering the factors set forth in


                            Page 16 of 23
     3:14-cr-30036-SEM-TSH # 93    Page 17 of 23




18 U.S.C. § 3553(a),” that “(1)(A) extraordinary and compelling

reasons warrant the reduction; . . . (2) the defendant is not a danger

to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g); and (3) the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.1 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). Defendant’s pregnancy, her health issues, and

the COVID-19 pandemic create an extraordinary and compelling


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisons.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                               Page 17 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 18 of 23




reason that warrants a reduction of Defendant’s term of

imprisonment.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If Defendant quarantines herself at her parents’ house

away from her parents and her soon-to-be-born child, Defendant

will diminish the risk of spreading the virus. Otherwise, the Court

does not find that Defendant, who is serving a sentence for

nonviolent supervised release violations, poses a danger to the

community.

     Defendant has established that extraordinary and compelling

reasons warrant a reduction in her term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(1)(A). Such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.

Accordingly, Defendant has satisfied the requirements to be eligible

for compassionate release, and the Court finds that compassionate

release is appropriate in this case.

D.   Supervised Release

     When the Court sentenced Defendant in November 2019 to a

term of nine months’ imprisonment, the Court did not impose an


                            Page 18 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 19 of 23




additional term of supervised release. However, in the event the

Court grants a defendant compassionate release, the Court has the

authority to “impose a term of . . . supervised release with or

without conditions that does not exceed the unserved portion of the

original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A).

     The Court shares the Government’s concerns about Defendant

being released from custody with no oversight. Defendant has a

history of disregarding rules imposed by the Court in an effort to

assist Defendant and protect the public. Therefore, after Defendant

is released from BOP custody, she shall serve a term of supervised

release lasting 3 months and 20 days.

     During her term of supervised release, Defendant shall not

commit another federal, state, or local crime. She shall not

unlawfully use or possess a controlled substance. She shall submit

to one drug test within 15 days of release from imprisonment and

two drug tests thereafter, as directed by the probation officer.

Pursuant to 34 U.S.C. § 40702, Defendant shall cooperate in the

collection of DNA as directed by the probation officer or the BOP.

These conditions are mandated by statute.

     In addition, the following discretionary conditions shall apply


                            Page 19 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 20 of 23




during Defendant’s term of supervised release:

     1.   You shall not knowingly leave the federal judicial district
in which you are approved to reside without the permission of the
Court.

     2.    You shall report to the probation office in the district to
which you are released within 72 hours of release from custody.
You shall report to the probation officer in a reasonable manner and
frequency as directed by the Court or probation officer.

     3.    You shall follow the instructions of the probation officer
as they relate to your conditions of supervision. You shall answer
truthfully the questions of the probation officer as they relate to
your conditions of supervision, subject to your right against self-
incrimination.

      4.    You shall notify the probation officer at least ten days
prior to, or as soon as you know about, any changes in residence or
any time you leave a job or accept a job.

       5.   You shall permit a probation officer to visit you at home
between the hours of 6 a.m. and 11 p.m., at your place of
employment while you are working, or at the locations of your
court-ordered treatment providers. You are required to possess the
technology necessary for your probation officer to conduct a virtual
home visit. Visits may be conducted at any time if the probation
officer has reasonable suspicion to believe that you are in violation
of a condition of supervised release or if you or a third party has
reported that you are unable to comply with a directive of the
probation officer because of illness or emergency. During any such
visit, you shall permit confiscation of any contraband observed in
plain view of the probation officer.

     6.   You shall notify the probation officer within 72 hours of
being arrested or questioned by a law enforcement officer. This
condition does not prevent you from invoking your Fifth
Amendment right against self-incrimination.

     7.    You shall not knowingly possess a firearm, ammunition,
destructive device as defined in 18 U.S.C. § 921(a)(4), or any object

                            Page 20 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 21 of 23




that you intend to use as a dangerous weapon as defined in 18
U.S.C. § 930(g)(2).

    8.    You shall not knowingly be present at places where you
know controlled substances are illegally sold, used, distributed, or
administered.

     9.    You shall not knowingly meet, communicate, or
otherwise interact with any person whom you know to be a
convicted felon or to be engaged in, or planning to engage in,
criminal activity, unless granted permission to do so by the Court.

     10. You shall serve your entire term of supervised release in
home confinement. The home confinement will start as soon as
possible after your term of supervised release begins. You shall be
monitored by telephonic monitoring. During this time, you will
remain at your place of residence at all times and shall not leave
except when such leave is approved in advance by the U.S.
Probation Office or in the event of a medical emergency.

     The first three discretionary conditions are administrative and

necessary to any term of supervised release. The next three

conditions are warranted because Defendant’s probation officer is

statutorily required to remain informed of Defendant’s conduct and

condition.

     Discretionary condition 7 is necessary to protect Defendant’s

probation officer during home visits. Additionally, Defendant, a

convicted felon, is statutorily prohibited from possessing a firearm

or ammunition under state and federal law. Discretionary

conditions 8 and 9 are justified by Defendant’s history of substance



                            Page 21 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 22 of 23




abuse and her criminal history and will help her minimize the risk

that she will relapse into substance abuse and assist her in

avoiding others who are violating the law.

     Discretionary condition 10 is justified by Defendant’s

unwillingness to abide by conditions imposed by the Court in the

past. Defendant has served three terms of imprisonment in this

case due to her drug possession, failures to provide urine samples,

and failures to complete treatment mandated by the Court.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Nicole Schneider’s

Amended Motion for Compassionate Release (d/e 90) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment from

nine months to time served. Following her release from custody,

Defendant shall serve a term of supervised release lasting 3 months

and 20 days, during which time the aforementioned conditions will

be in effect. Defendant’s pro se motion for compassionate release

(d/e 88) is DENIED as MOOT.

     The Bureau of Prisons is ORDERED to release Defendant

within 24 hours. The Clerk is DIRECTED to send a copy of this

Opinion to the Family Guidance Center in Springfield, Illinois.


                            Page 22 of 23
     3:14-cr-30036-SEM-TSH # 93   Page 23 of 23




Defendant must self-quarantine for a period of 14 days beginning at

the time of her release, including while she travels from the Family

Guidance Center to her parents’ house. Defendant shall travel to

Morrisonville, Illinois, in a vehicle that allows her to follow the

CDC’s social distancing guidelines, which include staying at least

six feet from others and wearing a face mask and gloves.



ENTER: May 20, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 23 of 23
